NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            FEB 29 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No. 15-50085

              Plaintiff - Appellee,              D.C. No. 5:14-cr-00010-VAP-1

 v.
                                                 MEMORANDUM*
NEREIDA HUSCHER,

              Defendant - Appellant.


                   Appeal from the United States District Court
                       for the Central District of California
                   Virginia A. Phillips, District Judge, Presiding

                     Argued and Submitted December 11, 2015
                               Pasadena, California

Before: PREGERSON, TASHIMA, and CALLAHAN, Circuit Judges.

      Nereida Huscher (“Huscher”) appeals from a district court order revoking

her supervised release and sentencing her to 11 months in prison for violating the

conditions of her release. We have jurisdiction pursuant to 28 U.S.C. § 1291 and

18 U.S.C. § 3742, and we affirm the sentence.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      We review the decision to revoke supervised release for an abuse of

discretion. United States v. Harvey, 659 F.3d 1272, 1274 (9th Cir. 2011). We

review sentences, including sentences imposed upon revocation of supervised

release, for reasonableness. United States v. Simtob, 485 F.3d 1058, 1061 (9th Cir.

2007).

      1.       The terms and conditions of Huscher’s supervised release required her

to report for drug testing and to abstain from drug use. In addition, the terms

allowed “the Probation Officer, with the agreement of the defendant and defense

counsel, [to] place the defendant in a residential drug treatment program.” Huscher

failed to report for testing and, on multiple occasions, tested positive for drug use.

The probation officer ordered Huscher to enroll in inpatient treatment and, after

Huscher failed to enter such treatment, petitioned for a violation of supervised

release and recommended her release be revoked.

      Yet, when ordering inpatient treatment, the probation officer failed to

consult with Huscher’s counsel. This failure amounts to a violation of the express

terms of Huscher’s supervised release. Consequently, although Huscher admitted

the allegation, by holding Huscher in violation of this condition of her release, the

court erred.




                                           2
      2.     This error is not sufficient, however, to reverse the district court’s

sentence, which comported with the revocation requirements of 18 U.S.C.

§ 3538(a). The sentence was substantively reasonable in light of Huscher’s

multiple violations of the other terms and conditions of her release, as the court

addressed during hearing. See United States v. Sandoval-Orellana, 714 F.3d 1174,

1181 (9th Cir. 2013) (“If the record ‘makes clear that the sentencing judge listened

to each argument’ and ‘considered the supporting evidence,’ the district court’s

statement of reasons for the sentence, although brief, will be ‘legally sufficient.’”)

(quoting Rita v. United States, 551 U.S. 338, 358 (2007)).

      The sentence was also procedurally reasonable—the court addressed

Huscher’s arguments; explained the rationale for its decision; and handed down a

sentence that was within the Guidelines range for the other violations. The other

violations are of the same grade as the inpatient treatment condition and

independently yield the same sentence. See United States v. Valencia-Barragan,

608 F.3d 1103, 1108 (9th Cir. 2010) (finding no error where “the district court

listened to [defendant’s] arguments, stated that it had reviewed the criteria set forth

in § 3553(a), and imposed a sentence within the Guidelines range”).




                                           3
      Assuming the district court erred in holding Huscher responsible for

violating the terms of her release, nonetheless, the district court ultimately

provided a reasonable sentence which we affirm.

      AFFIRMED.




                                           4